OPINION — AG — **** UNAUTHORIZED SPENDING OF PUBLIC FUNDS **** ANY PUBLIC OFFICIAL WHO ACTS CONTRARY TO THE PROVISIONS OF 26 O.S. 1971 501 [26-501], OR ANY OTHER LAW OF THE STATE OF OKLAHOMA, IS SUBJECT TO BEING CHARGED AND HIS GUILT OR INNOCENCE DETERMINED BY A COURT AND JURY.   THE PENALTY FOR THE VIOLATION OF 26 O.S. 1971 501 [26-501] IS A FINE NOT LESS THAN ONE HUNDRED NOR MORE THAN FIVE HUNDRED DOLLARS, AND THE OFFICE HELD BY SUCH PARTY SHALL BE ADJUDGED VACANT. FURTHER, THE OFFICIAL VIOLATING SUCH ACT SHALL BE THE ONE SO PENALIZED.   THE APPROPRIATE ACTION TO BE TAKEN TO PROSECUTE FOR THE VIOLATION OF 26 O.S. 1971 501 [26-501], WOULD BE BY FILING OF AN INFORMATION THROUGH THE OFFICE OF THE DISTRICT ATTORNEY OF THE COUNTY HAVING JURISDICTION OF THAT OFFENSE, AND THE APPROPRIATE PERSON TO PROSECUTE SUCH AN ACTION WOULD BE THE DISTRICT ATTORNEY OF THAT COUNTY.   THE PROVISIONS OF 26 O.S. 1971 491 [26-491], RELATING TO ANONYMOUS ELECTION LITERATURE, ARE APPLICABLE TO STATE QUESTION 485, KNOWN AS "FREEWAY 77". HOWEVER, WHETHER THE STATUTE HAS BEEN VIOLATED AND A CRIME COMMITTED IS A QUESTION TO BE DETERMINED BY THE JUDICIAL BRANCH OF GOVERNMENT, THROUGH THE DISTRICT COURT AND JURIES EMPANELED THEREBY. CITE: 74 O.S. 1971 18 [74-18], 21 O.S. 1971 1461 [21-1461], 22 O.S. 1971 303 [22-303], ARTICLE II, SECTION 17 (LARRY DERRYBERRY)